Citation Nr: 1758761	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left eye cataract extraction due to cataract secondary to uveitis, iritis, and glaucoma, prior to November 4, 2014, to include a total rating based on individual unemployability due to service-connected disability.  

2.  Entitlement to a rating in excess of 40 percent for left eye cataract extraction due to cataract secondary to uveitis, iritis, and glaucoma, and right eye cataract with retinopathy and maculopathy, from November 4, 2014, to include TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Coast Guard from October 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a rating in excess of 30 percent for residuals of a left eye cataract extraction due to cataract secondary to uveitis, iritis, and glaucoma.  The appellant filed a timely Notice of Disagreement (NOD), received in December 2012.  A Statement of the Case (SOC) was issued in January 2014.  A timely substantive appeal was received in April 2014.

Before the appeal was certified to the Board, in an April 2015 rating decision, the RO granted service connection for right eye cataract with retinopathy and maculopathy, and assigned an initial 40 percent rating, effective November 4, 2014.  With the 30 percent rating previously assigned for the Veteran's service-connected left eye disability, his combined disability rating was 60 percent.  The RO also assigned TDIU, from November 4, 2014.  

Again, before the matter was certified to the Board, in a November 2016 rating decision, the RO determined that the April 2015 rating decision was clearly and unmistakably erroneous in assigning a separate 40 percent rating for the service-connected right eye cataract with retinopathy and maculopathy.  See 38 C.F.R. § 4.75, 4.79 (requiring a single disability rating for visual impairment, regardless of whether one or both eyes are service-connected).  As best the Board can discern, the RO recharacterized the Veteran's service-connected disability as left eye cataract extraction due to cataract secondary to uveitis, iritis, and glaucoma, and right eye cataract with retinopathy and maculopathy, and assigned a 40 percent rating, effective November 4, 2014.  

Although it far from clear, it appears that the November 2016 rating decision proposed to terminate the separate 40 percent rating assigned for the right eye cataract with retinopathy and maculopathy (although it was characterized as severance of service connection), effective November 4, 2014.  In addition, it appears that the RO proposed to terminate TDIU, from November 4, 2014.  The record currently available to the Board, however, appears to indicate that the RO has not yet undertaken the proposed action.  

The Board notes that the U.S. Court of Appeals for Veterans Claim (Court) has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As VA has previously determined that the Veteran is unemployable due to his service-connected eye disabilities, whether or not the scheduler TDIU has since been or will be discontinued, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of his claim for an increased rating for any period in which it is not already in effect.  Thus, the issues on appeal are as set forth above.  

In April 2017, the appellant and L.H. testified at a Board videoconference hearing.  A transcript is of record.  

During his Board hearing, the appellant appeared to raise the issue of entitlement to service connection for depression, to include as secondary to his service-connected eye disabilities.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file such a claim, he and his representative should file it in accordance with these requirements.  

A June 2017 rating decision denied entitlement to special monthly compensation based on aid and attendance/housebound.  The appellant's NOD was received in June 2017.  A statement of the case (SOC) has not yet been issued with regard to this issue.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over this issue at this time

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, this matter must be remanded for additional development and due process considerations.

As set forth above, there remains some confusion regarding the current rating or ratings assigned for the Veteran's service-connected eye disabilities.  Given the applicable rating criteria, the RO must undertake the necessary action to clarify these matters prior to further consideration of the appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

As set forth above, the issue of entitlement to TDIU has been reasonably raised by the record as part and parcel of the appellant's claim for an increased rating for service-connected eye disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If, after clarifying the issue of the proposed reduction or severance, the RO finds that the Veteran is not eligible for a schedular TDIU, the RO refer the claim to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).

During his April 2017 Board videoconference hearing, the appellant indicated that his right eye had worsened since his last VA examination in March 2015.  The Board observes that the March 2015 VA examination report states that the appellant has no vision or light perception in the left eye.  Under these circumstances, an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.  The appellant reported during his April 2017 Board hearing that he receives all of his treatment from the VAMC in Long Beach, California.

2.  Schedule the appellant for an appropriate examination to determine the current severity of his bilateral eye disabilities.  Any and all appropriate tests and studies should be conducted.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  A clear rationale for any opinions rendered must be provided.

3.  After conducting any due process actions deemed necessary, the RO should clarify the issue of the current rating or ratings assigned for the Veteran's service-connected eye disabilities, to include TDIU.  Should the RO determine that the proposed reduction is appropriate, the RO should duly notify the appellant of its determination and afford him the appropriate period of time to appeal.  

4.  Thereafter, readjudicate the claim for an increased rating for left eye cataract extract due to cataract secondary to uveitis, iritis, and glaucoma, and right eye cataract with retinopathy and maculopathy, to include consideration of TDIU.  If the the appellant no longer meets the schedular criteria for TDIU, entitlement to TDIU should be considered on an extraschedular basis.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



